Citation Nr: 1714615	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  09-16 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which included the denial of an increased rating for pes planus and entitlement to non-service connected pension.  

In September 2009, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A transcript of that hearing is of record.  In February 2017 correspondence, the Veteran indicated that that he did not wish to have another hearing.

In February 2010, the Board remanded the appeal to the RO for additional development.  By a September 2016 decisional letter, the Veteran was notified that his claim for non-service connected pension had been granted from May 9, 2006, the date of his claim for non-service connected pension benefits.  Accordingly, the matter of entitlement to non-service connected pension has been resolved and is no longer in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a new examination is required to comply with recent developments in the law pertaining to the Veteran's bilateral foot disability.  The Veteran's bilateral pes planus is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for acquired flatfoot.  The United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  The Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

Furthermore, in another recent case, Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court found that the plain language of 38 C.F.R. § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  As such, it is applicable to Diagnostic Code 5276.

The most recent VA examination report from June 2012 reveals that range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  However, the examination report shows bilateral foot pain which is accentuated on use and with manipulation of the feet.  In light of the length of intervening time period since the Veteran was last examined by VA and the holding of the Court in Correia and Southall-Norman, the June 2012 examination is insufficient, and the Veteran must be provided with a new VA examination, which provides findings with regards to range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  Schedule the Veteran for a VA examination to address the current severity of his bilateral foot disability.  In addition to the necessary findings, the VA examination must include:

(a)  Range of motion testing for the bilateral feet in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;

(b)  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c)  The examiner should also determine the level and extent of functional impairment caused solely by the Veteran's bilateral foot disability.

In providing the requested opinions, the examiner should elicit the Veteran's subjective complaints (including flare-ups), report all clinical findings in detail, and reconcile the subjective complaints with the objective findings, commenting on the resulting functional impairment.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, review the record and readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

